Name: Council Regulation (EEC) No 1956/81 of 13 July 1981 amending Regulation (EEC) No 2742/75 on production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 7 . 81 Official Journal of the European Communities No L 198 / 13 COUNCIL REGULATION (EEC) No 1956/81 of 13 July 1981 amending Regulation (EEC) No 2742/75 on production refunds in the cereals and rice sectors HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2742/75 is hereby amended as follows : 1 . In Article 3 ( 1 ) the amount '235 - 68 ECU' shall be replaced by the amount '256 - 75 ECU'. 2 . In Article 3a, the expression 'for the duration of the 1980/81 marketing year' shall be replaced by the expression 'for the 1981 /82 marketing year'. THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC ) No 1949/81 (2), and in particular Article 11 (4) thereof, Having regard to the proposal from the Commission, Whereas, as the production refund level for cereal- and potato-based starches has been maintained, the level of the premium referred to in Article 3 a of Regulation (EEC) No 2742/75 ( 3) should also be maintained for the 1981 /82 marketing year; Whereas it is necessary to fix the minimum price payable by the starch producer to the potato grower, taking particular account of the prices obtaining at the start of the 1981 /82 marketing year, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1981 . For the Council The President Lord CARRINGTON (') OJ No L 281, 1 . 11 . 1975 , p . 1 . ( 2) See page 2 of this Official Journal . ( 3 ) OJ No L 281 , 1 . 11 . 1975 , p. 57.